Citation Nr: 1126711	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  10-00 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from February 1952 to November 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  In that rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective from December 9, 2008. 

During the pendency of this appeal, in a June 2010 decision, the RO increased the assigned evaluation from 50 to 70 percent, effective from December 9, 2008.    As the grants during the pendency of this appeal do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

It is also noted that during this period, the Veteran has also been awarded entitlement to a total disability rating due to individual unemployability (TDIU), effective December 9, 2008, and found incompetent to hand his disbursement funds because of the severity of his PTSD symptomatology.  See November 2010 and January 2011 rating decisions. 


FINDINGS OF FACT

1.  The Veteran's disability due to PTSD has been manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The evidence does not show total social and occupational impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation of time or place; and memory loss.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.  VA provided the Veteran with four compensation examinations in December 2008, February 2009, January 2010, and November 2010.  In each examination report, the examiner evaluated the severity of the Veteran's disability due to his PTSD symptomatology. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Evaluation 

The Veteran requests a higher evaluation than 70 percent for his PTSD.  

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of a rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The Veteran's disability due to psychiatric disability, to include PTSD and anxiety, has been initially assigned a 70 percent rating under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the criteria found at Diagnostic Code 9411, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The next higher disability rating of 100 percent (total) is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for assessing the level of impairment due to psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The GAF scale scores relevant to the range from 41 to 50, indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

A review of the evidence of record shows the Veteran underwent four VA psychiatric examinations during the course of the period under appeal.  The record also reflects that during this period the Veteran has received medication to treat the sympatomatology associated with his PTSD. 

The Veteran underwent the first VA psychiatric examination in December 2008 in conjunction with his claim for service connection for PTSD.  In that examination report, the examiner noted that the Veteran complained of depressed mood, sleep impairment, nightmares, avoidance of crowds and big events, and intrusive thoughts.  The Veteran reported he had retired from work in 1994, and he stated that he did not miss any time from work due to his PTSD symptomatology, but he did have some panic attacks while at work, which would cause him to leave his work area.  On mental status examination, the examiner observed that the Veteran was appropriately dressed and groomed, he was oriented and alerted and there was no evidence of any speech or memory problems.  The Veteran denied any suicidal or homicidal ideations.  It was noted that the Veteran had difficulty hearing the examiner's questions, but it was felt that this was due to his hearing loss, and it was not a result of an inability to understand the questions being asked.  The examiner diagnosed the Veteran with PTSD related to his combat military service and assigned him a GAF scaled score of 50.  The examiner opined that the Veteran's PTSD was moderately disabling.  

In February 2009, the Veteran was afforded a second VA psychiatric examination in which the severity of his PTSD disability was evaluated.  The examination report shows that the Veteran complained of sleep impairment, anger problems, decreased energy and interest, intrusive thoughts and avoidance of crowds.  Mental status examination revealed that the Veteran had impaired short-term memory and concentration, his affect was constricted, and his mood was depressed.  It was noted that although the Veteran's speech was clear, coherent, and goal directed, the examiner observed that there was a poverty of speech and long latency period prior to his response to questions asked.  The Veteran was adequately dressed and groomed, and there was no evidence of delusions.  He denied any suicidal or homicidal thoughts.  The examiner assigned the Veteran a GAF scaled score of 45.  

The third VA psychiatric examination is dated January 2010.  In that examination report, the examiner noted that the Veteran complained of depressed mood, hyperviligence, sleep impairment, nightmares, anxiety, feeling confused, difficulty concentrating, anger management problems, and avoidance of crowds and military programs.  The Veteran reported that he did not have any friends, but he spent time with his son.  It was also noted that the Veteran had been married for 52 years and that he describes his relationship with his wife as "fine."  On mental status examination, the examiner observed that the Veteran was alert and oriented, his insight and judgment were adequate, and his thought process of logical and goal directed.  The Veteran's affect was blunted and his mood depressed.  The Veteran denied any suicidal or homicidal thoughts.  There was no evidence of impaired speech, irritability, or restlessness.  The examiner assigned the Veteran a GAF scaled sore of 45.  The examiner opined that the Veteran had "severe" social impairment and moderate occupational impairment, but overall the Veteran's PTSD disability was moderate to severe.  

In November 2010, the Veteran underwent the last and most recent VA psychiatric examination.  The examination report shows that the Veteran complained of sleep impairment, nightmares, difficulty concentrating, the inability to track conversations, depressed mood, and isolation from others.  It was noted that his wife reported he was sometimes disoriented and paranoid.  Mental status examination revealed memory impairment, slow and halting speech, decreased energy, depressed mood and affect, and poor concentration and attention.  The Veteran was well groomed, his insight and judgment were adequate, and his thought process was linear and direct.  He denied any suicidal or homicidal thoughts.  The Veteran was assigned a GAF scaled score of 45.  The examiner opined that the Veteran "continues to experience significant symptoms of posttraumatic stress disorder which are resulting in significant difficulties in social and occupational functioning."  It was recommended that he have assistance in managing his funds based on his current level of impairment. 

Based on a review of the evidence since the effective date of service connection, the Board finds that while the evidence shows that the Veteran's disability affects his ability to work and maintain relationships with others, the evidence does not show that the disability results in total occupational and social impairment as required for the 100 percent rating.  

Collectively, the aforementioned medical evidence reflects that the Veteran's PTSD disability is manifested by sleep impairment, nightmares, depressed mood, anger management problems, occassional disorientation and paranoia, memory impairment, decreased energy, depressed mood and affect, poor concentration and attention.  Although it has been observed that his PTSD symptomatology causes severe social impairment, the Veteran has been married to his wife for over 53 years and he has a positive relationship with his wife.  He also has a good relationship with his adult son.  Moreover, the November 2010 VA examiner opined that the Veteran has significant PTSD symptomatology that results in his difficulty with social and occupational functioning, and it was not found that he was totally unable to work or socialize because of his PTSD disability.  In this regard, the Board notes that throughout the period under appeal, the Veteran's PTSD disability has been characterize at most as severe.  

At no point does the objective medical findings of record show any evidence of gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, suicidal or homicidal ideations, or poor hygiene.  It was consistently recorded in the medical reports that the Veteran was appropriately dressed with good personal hygiene, and that he was oriented and able to communicate.  While the record does show that the Veteran's wife has observed him to be disoriented at time, there was no objective evidence of disorientation in any of the four VA examination reports.  There is also no objective evidence of memory loss for names of close relatives, own occupation, or own name.  Moreover, the medical evidence during this period shows that the Veteran consistently received a GAF score of 45 to 50.  This range of scores falls into the category that suggests more serious symptomatology, but it is not indicative of totally disabling symptomatology.

These findings indicate that the Veteran's psychiatric disability does no more than contribute to his difficulty functioning at work and in social situations with others.  These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.

The Board has considered the Veteran's contention that his being awarded TDIU based on the severity of his PTSD disability shows that his PTSD results in total occupational impairment and warrants an increase to a 100 percent evaluation.  Here, the Board notes again that the evidence does not show total impairment, and none of the symptoms of the 100 percent rating is shown at any time.  See 38 C.F.R. § 4.130.  While the severity of the Veteran's PTSD disability may meet the criteria for a TDIU award, it does not show that an evaluation in excess of 70 percent is warranted at this time. 

In short, after a review of all the evidence of record, the Board finds that the currently described symptomatology does not warrant assignment of the next higher rating for the Veteran's PTSD disability (and does not approximate those criteria).  The evidence is strongly in favor of the current 70 percent rating.  See 38 C.F.R. § 4.130.  The preponderance of the evidence is against the claim for increase, and it must be denied.  

The Board finds that the signs and symptoms of the Veteran's service-connected psychiatric disability, to include PTSD, have been shown to be relatively consistent during the entire appeal period under Code 9411.  Thus, the evidence demonstrates that "staged ratings" are not warranted for any period. 

With regard to extraschedular considerations under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009), the Board finds that all such considerations, including the marked interference with employment, have been addressed and recognized in the extraschedular grant of TDIU.  Accordingly, further consideration of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not warranted for PTSD.



ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


